Title: To George Washington from Tobias Lear, 6 October 1790
From: Lear, Tobias
To: Washington, George



Sir,
New York October 6th 1790.

Nothing of importance has occurred since I had the honor to write to You on Sunday last.
We shall tomorrow finish loading the vessel which I have taken to carry the furniture round to Philadelphia. Altho’ she is very capacious, and stows as much as any Vessel of her burthen (80 tons;) Yet I find we shall have many things left which must go under deck; and I have according engaged a freight for them in another vessel which sails for Philadelphia on Saturday. I shall leave this place on Monday next, if the wind is such as to get the furniture under way before that time.
Mr Eveleigh is very ill; and it is thought he cannot live long.
Mrs Lear unites with me in offering our best respects to Mrs Washington and yourself, and love to the Children, with good wishes to all the family at Mount Vernon. I have the honor to

be, with the highest respect & most sincere attachment, Sir, Your obliged & very Hble Servt

Tobias Lear.

